DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “dust collection mechanism” in Claims 1, 8, 12, 15, and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0245705 (hereafter Son et al.) in view of its disclosed embodiments.

Regarding Claim 1, Son et al. teaches:
1. A cleaner (vacuum cleaner body 1000, 10), comprising: 
a main body (main body 1110, 30); 
a dust collection mechanism (dust collection box 1105, 50) housed within the main body (Figures 3, 4, and 57), the dust collection mechanism being powered by an electric motor (main motor 35) as a drive source; and 
a hose connection port (connector 401) provided in the main body (Figure 7), wherein 
a motor axis (labeled in attached Figure 7 below) of the electric motor is non-parallel and non-perpendicular to a base portion (area labeled in attached Figure 7 below) of the main body (shown in attached Figure 7 below). 


    PNG
    media_image1.png
    864
    1038
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1061
    771
    media_image2.png
    Greyscale



Regarding Claim 2, Son et al. teaches:
2. The cleaner according to claim 1, wherein: 
the main body (main body 1110, 30) further comprises a battery attachment portion (cavity for receiving battery 1130 labeled in attached Figure 57 above) configured to receive a rechargeable battery (battery 1130, 38); and 
the rechargeable battery is attached to and detached from the battery attachment portion in a direction parallel to the base portion (area labeled in attached Figure 7 above) of the main body (shown in Figure 57).

Regarding Claim 3, Son et al. teaches:
3. The cleaner according to claim 2, wherein a portion of the electric motor (main motor 35) overlaps the rechargeable battery (battery 1130, 38) in a direction perpendicular to the base portion (labeled in attached Figure 7 above) of the main body (main body 30)(shown in attached Figure 7 above).  

Regarding Claim 4, Son et al. teaches:
4. The cleaner according to claim 1, wherein: 
the main body (main body 1110, 30) further comprises a battery attachment portion (cavity for receiving battery 1130 labeled in attached Figure 57 above) to which a rechargeable battery (battery 1130, 38) is attached (shown in Figure 57 above); and 
the battery attachment portion is attached to a stepped portion (battery coupling part 1107) formed within an external surface of the main body (shown in Figure 57 above).

Regarding Claim 5, Son et al. teaches:
5. The cleaner according to claim 1, wherein:  
the main body (main body 1110, 30) further comprises a battery attachment portion (cavity for receiving battery 1130 labeled in attached Figure 57 above and Figure 46 below) to which a rechargeable battery (battery 1130, 38) is attached; and the battery attachment portion is positioned between, in a direction perpendicular to the base portion (area labeled in attached Figure 7 above), the base portion (labeled in attached Figure 7 above and attached Figure 46 below) and an exhaust port (labeled in attached Figure 46 below) aligned with the motor axis (shown in attached Figure 46 below).  


    PNG
    media_image3.png
    876
    880
    media_image3.png
    Greyscale

Regarding Claim 6, Son et al. teaches:
6. The cleaner according to claim 1, wherein an angle formed by an intersection of the motor axis (labeled in attached Figure 7 above) and a dust collection axis (labeled in attached Figure 7 above) that passes through an opening in the hose connection port (connector 401) is oblique (shown in attached Figure 7 above).  

Regarding Claim 7, Son et al. teaches:
7. The cleaner according to claim 1, wherein the base portion (area labeled in attached Figure 7 above) of the main body (main body 1110, 30) includes a leg (rear wheel unit 70) attached to an exterior surface of the base portion (shown in attached Figure 7 above, see discussion below). 

It is important to point out that the broadest reasonable interpretation of the term “portion” in “base portion” is without a defined boundary and therefore not restricted to be a single surface or feature.  Therefore, the identified leg (rear wheel unit 70) is attached to a surface as shown in Figure 7 within the base portion as interpreted by the Examiner.

Regarding Claim 8, Son et al. teaches:
8. The cleaner according to claim 1, wherein the main body (main body 1110, 30) includes: 
an exhaust port (labeled in attached Figure 7 above) from which a dust collection airflow, generated by driving of the dust collection mechanism (dust collection box 1105, 50), is discharged (Figure 46); and 
a protrusion (labeled in attached Figure 7 above) extending from an outer surface of the main body (main body 1110, 30) and adjacent the exhaust port (shown in attached Figure 7 above).  

Regarding Claim 9, Son et al. teaches:
9. The cleaner according to claim 8, wherein the protrusion (labeled in attached Figure 7 above) includes a lower engagement recess formed in a top surface of the protrusion (see discussion below).

As shown in Figure 7, it would have been obvious to one with ordinary skill in the art at the time of the invention that the protrusion serves as part of a release the rear cover restraining portion 314a.  Figure 7 shows the protrusion has a lower engagement recess which allows for the actuation.  It would have been obvious to one with ordinary skill in the art at the time of the invention to make the different portions of the protrusion of whatever form or shape was desired or expedient to include a lower engagement recess formed in a top surface of the protrusion with the motivation to achieve a desired cosmetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.   

Regarding Claim 10, Son et al. teaches:
10. The cleaner according to claim 1, wherein the main body (main body 1110, 30) includes: 
a dust bag housing portion (first dust collection space 501, see discussion below) that houses a dust bag connected to the hose connection port (connector 401); and 
a cover (upper cover 51) by which the dust bag housing portion is opened and closed (Figure 41).



Regarding Claim 11, Son et al. teaches:
11. The cleaner according to claim 10, further comprising a stopper configured to interfere with the cover moving in a closing direction when the dust bag is not housed in the dust bag housing portion.  

As presented in Claim 10, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Son et al. device to include a dust bag in lieu of a cyclonic separator.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to include a stopper that is configured to interfere with the closing of the cover when the dust bag is not included with the motivation to protect the device from damage since it is common knowledge that operating a vacuum device without a collection element would result in the debris entering the fan and compromising the performance of the device, therefore, it is obvious to include features that protect the device from user error.

Regarding Claim 12, Son et al. teaches:
12. The cleaner according to claim 1, further comprising an exhaust port (labeled in attached Figure 46 below) from which a dust collection airflow, generated by driving of the dust collection mechanism (dust collection box 1105, 50), is discharged, the exhaust port being positioned further from the base portion (area labeled in attached Figure 7 above and Figure 46) of the main body (main body 1110, 30) than the electric motor (shown in attached Figure 46 below)(Figure 46 has been modified for clarity reasons to help identify the disclosed claim elements, refer to actual Figure 46 for disclosure).  


    PNG
    media_image4.png
    876
    873
    media_image4.png
    Greyscale

Regarding Claim 13, Son et al. teaches:
13. The cleaner according to claim 1, further comprising a fan case (main motor 35 has a structure in which a fan and a motor are coupled inside a case for guiding the flow of air) connected to the main body (main body 1110, 30)(shown in Figure 7 above), wherein a fan axis (labeled in attached Figure 7 above) in the fan case is non-parallel and non-perpendicular to the base portion (area labeled in attached Figure 7 above) of the main body (shown in attached Figure 7 above).  

Regarding Claim 14, Son et al. teaches:
14. The cleaner according to claim 13, wherein at least a portion of the fan case (main motor 35 has a structure in which a fan and a motor are coupled inside a case for guiding the flow of air) is located between a rechargeable battery (battery 1130, 38) and a dust bag (see discussion below) in a direction parallel to the base portion (shown in attached Figure 7 above, see discussion below) of the main body (main body 1110, 30).

Son et al. discloses a vacuum cleaner device that employs a cyclonic separator with a first dust collection space 501.  Son et al. does not disclose the use of a dust bag collector.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to modify cyclone separator in the Son et al. to be a dust bag which is an old and well known dirt collection solution used before the invention of a cyclone separator with the motivation to tailor the device to collect material types that the user would not want to manually clean out of the dust collection box.
That being said when the device as shown in Figure 7 is viewed in a direction parallel to the labeled base portion into and out of the page (i.e. viewed from the back of the device in a direction parallel to the base portion), at least a portion of the fan case is located between a rechargeable battery and the topmost part of the cyclonic separator.  Therefore, if the Son et al. device were   

Regarding Claim 15, Son et al. teaches:
15. The cleaner according to claim 1, wherein a dust collection airflow (labeled in attached Figure 46 below), generated by driving of the dust collection mechanism (dust collection box 1105, 50), flows between, in a direction parallel to the base portion (area labeled in attached Figure 7 above and Figure 46 below) of the main body (main body 1110, 30), a rechargeable battery (battery 1130, 38) and the electric motor (main motor 35)(Figure 46 has been modified for clarity reasons to help identify the disclosed claim elements, refer to actual Figure 46 for disclosure).  


    PNG
    media_image5.png
    876
    873
    media_image5.png
    Greyscale


Regarding Claim 16, Son et al. teaches:
16. A cleaner (vacuum cleaner body 1000, 10), comprising: 
a main body (main body 1110, 30) that houses a dust collection mechanism (dust collection box 1105, 50); 
an electric motor (main motor 35) configured to be a drive source of the dust collection mechanism; and 
a hose (suction hose 24) connected to a hose connection port (connector 401) provided in the main body (Figure 7), wherein, 
the electric motor is located within the main body (Figure 7) and is tilted with regard to a base portion (area labeled in attached Figure 7 below) of the main body (shown in attached Figure 7 below);
an intermediate portion (fitting portion 241) of the hose is configured to be held (during connection and disconnection) at a front portion (area around connector 401 as shown in Figure 7 below) of the main body; and 
a total length of the main body, including the intermediate portion of the hose when held at the front portion of the main body, is less than 360 mm, a total height thereof is less than 210 mm, and a total width thereof is less than 140 mm (see discussion below).  


    PNG
    media_image1.png
    864
    1038
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1061
    771
    media_image2.png
    Greyscale

In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaner arrangements with base portions non-parallel and non-perpendicular to the motor axis.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723